Citation Nr: 1629243	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right hip disability, claimed as secondary to a low back disability.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to a low back disability.

4.  Entitlement to service connection for a left shoulder disability, claimed as secondary to a low back disability.

5.  Entitlement to service connection for left foot drop, claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was remanded to the Agency of Original Jurisdiction (AOJ) in November 2015 for further development.  The Board finds that the directed development has finally been completed, and adequate medical opinions have been obtained.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran had active service from November 28, 1973 to January 31, 1974.

2.  A low back disability was not noted at the time of service entrance examination on November 1973.     

3.  Clear and unmistakable evidence demonstrates that the compression fracture at L3 pre-existed active service.   

4. Clear and unmistakable evidence demonstrates that the Veteran's pre-existing compression fracture at L3 did not permanently increase in severity during active service beyond the natural progression of the disease. 

5.  During active service, the Veteran sought medical treatment for low back pain in December 1973 and low back strain was diagnosed.  

6.  The evidence of record makes it less likely than not that the Veteran's current degenerative disc disease of the lumbar spine is related to disease or injury or other event in active service. 

7.  There is no current diagnosis of low back strain.  

8.  The evidence of record makes it less likely than not that the Veteran's current bilateral hip disability and symptoms are related to disease or injury or other event in active service or are the result of or aggravated by a service-connected disability.  

9.  The evidence of record makes it less likely than not that the Veteran's current left shoulder disability and symptoms are related to disease or injury or other event in active service or are the result of or aggravated by a service-connected disability.  

10.  The evidence of record makes it less likely than not that the Veteran's current left foot drop is related to disease or injury or other event in active service or is the result of or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Compression fracture of the L3 vertebrae clearly and unmistakably existed prior to entry into service and was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for degenerative disc disease of the lumbar spine and low back strain are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

3.  The criteria for service connection for right and left hip disabilities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 

4.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 

5.  The criteria for service connection for left foot drop are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify in February 2012 and March 2013 letters.  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records and treatment records from the Veteran's correctional facility are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

VA provided an examination in March 2012 and a medical opinion was obtained in February 2016 as to the nature and etiology of the claimed disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's lay statements as to medical history and symptoms.  The medical opinions were rendered after review of the claims folder and medical history.  The examination reports and medical opinion are accurate and fully descriptive.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis or a disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C.A. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service. 

The aggravation prong of the presumption of soundness requires VA to rely on affirmative evidence that there was no aggravation.  Horn, 25 Vet. App. at 235 (stating that "VA may not rest on the notion that the record contains insufficient evidence of aggravation" and the Secretary's failure "to produce clear and unmistakable evidence of lack of aggravation" entitles a claimant to a finding of in-service aggravation of the preexisting condition).

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis

The Veteran asserts that his low back disability is due to active service, and his bilateral hip, left shoulder, and left foot drop disabilities are secondary to his back disability.  The Veteran asserts that after being at basic training for around 3 weeks, he came off the firing line and was getting ready to get into a transport carrier when the vehicle blew up, snapping his spine.  He contends that he has had problems with his back ever since, and now, he also suffers from "drop foot," a neurological condition caused by the back condition, and a left shoulder condition which was caused by a repetitive use injury from putting unusual strain on the arms and shoulders to carry weight with a cane or orthopedic device due to the bad back and "drop foot" condition.  See the December 2011 statement from the Veteran's representative.  In a February 2012 statement, the Veteran indicated that he was hospitalized at Fort Ord Army Hospital and was hospitalized at San Joaquin County Hospital roughly a year or two after service.  He reported that he had back surgery in the late 1980's at the U.C. Davis Medical Center in Sacramento, California. 

 


The record shows that the Veteran has a period of active service from November 28, 1973 to January 31, 1974.  A preexisting low back disability was not noted upon entry into service and the Veteran is presumed to have been sound upon entry into service.  A November 20, 1973 enlistment examination does not note a low back or spine disability.  Physical examination of the spine was normal.  The enlistment report of medical history indicates that the Veteran reported "yes" when asked if he had broken bones.  He denied having recurrent back pain.  The examining physician noted that the Veteran had a fracture but it is not clear where the fracture was due to illegible writing on the report.  The examining physician noted that the fracture was "not considered disabling."  The examining physician further noted that the Veteran did not have a back problems.  Therefore, upon entry into service, no abnormality of the spine was noted. 

The Veteran's November 1967 enlistment examination shows that clinical evaluation of the spine/other musculoskeletal was normal.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

However, the presumption of soundness is rebutted.  There is clear and unmistakable (obvious and manifest) evidence that a lumbar spine disability both existed prior to service and was not aggravated by such service beyond the natural progression of the disease.  

Service treatment records show that on December 7, 1973, 9 days after entrance into active service, the Veteran sought medical treatment at the emergency room.  He reported having a back injury.  The emergency room record indicates that the Veteran had a history of an old lumbar fracture in October 1972 and he had no recurrent problems and this was noted on his admission physical but no special compensation was made.  The record indicated that while doing physical training that day, he felt a pop in the left lower back with severe localized pain.  He denied radicular pain.  Physical examination revealed that the Veteran was in obvious acute distress due to the back pain.  He had marked decreased range of motion secondary to pain.  Straight leg raise was positive bilaterally at 30 degrees.  Neurologic exam of the lower extremities was within normal limits.  X-ray exam revealed no acute fracture.  There was an old anterior compression fracture at L-3.  The impression was "L-S strain."  The recommendation was to admit for bed rest to orthopedics.  A service hospital discharge summary indicates that the Veteran was hospitalized from December 7, 1973 to January 5, 1974 for acute low back sprain.  

A January 7, 1974 service treatment record indicates that the Veteran complained of back pain and he indicated that he passed out the night before.  He was referred to the hospital for an appointment.  The assessment was recurrent low back strain, recently hospitalized with acute back strain and residuals of compression fracture of L3.  It was noted that the condition existed prior to service, separation was recommended, and papers were filled out.  

An outpatient service clinical record, undated, indicates that the Veteran was in his third week of basic combat training.  He had an onset of low back pain during basic combat training during physical training when stretching out his legs while in a lying position.  It was noted that he had an injury to the low back in 1972 when lifting a patient; he had extensive treatment including manipulations with good improvement.  Physical examination revealed marked lumbar muscle spasm and no neurological deficit in the lower limbs.  X-ray examination showed residuals of a fracture at L3. The disposition was outpatient.  The diagnosis was recurrent low back strain with residuals of fracture, compression type, L3.  It was found that the Veteran did not meet the procurement standards according to AR 40-501, paragraph 36, f, Chapter 2.  It was recommended that the Veteran meet a Medical Board for consideration of separation from service under the provisions of AR 635-200.   

A January 7, 1974 Medical Board report indicates that the Veteran was medically unfit for further service in accordance with current medial fitness standards due to recurrent low back strain with residuals of a fracture, compression type of L3, that existed prior to service and was not aggravated by service.  The disability was not incurred in the line of duty and was not incident to service.  

A January 7, 1974 separation examination report indicates that the Veteran stated that his physical condition had not changed since his last physical on November 20, 1973.  He had a diagnosis of recurrent low back strain with residuals of fracture, compression type L3.  Separation UP AR 635-200, Chapter 5, was recommended.     

The Veteran was afforded a VA examination in March 2012 and the VA examiner was asked to provide a medical opinion as to whether the Veteran's back disability was incurred in or was caused by active service.  The diagnosis was fracture of the L3 in October 1972.  It was noted that the Veteran worked in a nursing home and was lifting a patient using a hydraulic left that fell.  He caught the patient and injured his back.  He had manipulation for his back.  It was further noted that on military entrance physical, there was no mention of his back injury.  The Veteran indicated that while on the training field at Fort Ord, he fell backwards and woke in the hospital.  His workup showed an old L-3 fracture, no new fractures and he was medically discharged from the military.  His back pain was treated with Parafon Forte and hot towels.  In 1975, after discharge from the military, he injured his back and started noticing weakness of his left lower extremity and low back pain.  A myelogram and CT demonstrated an extradural defect corresponding to L4-15 interspace.  An EMG at that time showed lumbar radiculopathy.  While working as a truck driver, he fell off the back of a truck, only a couple of feet, when he stepped thru a pallet, and he twisted and broke his ankle.  In 1990, he had a laminectomy of L4, L5 and Sl.  The surgery was done to decompress the nerve roots.  He stated that he gets constant muscle cramping and spasms in his back and now that he is incarcerated, he cannot get any effective pain relief.  A November 1998 X-ray exam of the spine revealed severe degenerative narrowing of intervertebral disc spaces from L4 to S1 with associated sclerotic and hypertrophic changes.  There was evidence of a previous left hemi-laminectomy at L5.  There was a Schmorl' s node involving the body of L3.  

The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran appears to have fractured his vertebrae prior to entering the military and this was not disclosed on his entrance exam.  He was medically discharged due to his back.  The VA examiner stated that the incident in the military does not appear to have resulted in a fracture of his back and he injured his back severely post military when stepping thru a palate.  

Another VA medical opinion was obtained in February 2016.  The VA examiner was asked to provide a medical opinion as to whether the claimed back disability pre-existed active service and if so, whether the disability was aggravated by service.  The VA examiner opined that the L3 vertebral compression fracture clearly and unmistakably existed prior to service and was not aggravated beyond its natural course.  The VA examiner further opined that the current L4-L5 degenerative disk condition is not the result of the lumbar strain the Veteran incurred while in service.  

The VA examiner provided a rationale for the medical opinion.  He noted that there is a history of T3 vertebral compression fracture in 1972 just before entering service.  The Board notes that while the VA examiner referred to T3 in this portion of the report instead of L3, the VA examiner referred to the fracture at L3 in the remaining portion of the opinion and L3 was his intent.    

The VA examiner further noted that the Veteran recalled having a back injury as a result of scuba diving in the Sacramento river and grabbing hold of large sturgeon fish.  The fish whip-lashed him and severely injured his back.  The Veteran reported that the pain from L3 injury did radiate upwards, and into the low back regions of lumbar spine.  He required prolonged hospitalization, lumbar traction, and physical therapy.  The Veteran reported that in 1973, he joined the Army.  While in his third week of basic training, when lying on ground stretching his legs, he had acute onset of low back pain.  On medical evaluation, the diagnosis was low back strain, and without radicular features.  Imaging of lumbosacral spine was entirely negative, but for an incidental note of an old L3 compression fracture.  This prompted a Medical Board.  The Veteran was found not medically fit for duty.  His low back condition was deemed as existing prior to service and not aggravated by service.  His original claim for a low back disability was denied.  The VA examiner indicated that the Veteran asserted that the claimed low back condition involved the L4-5 of the lumbar spine, not L3.  

The Veteran reported that after the in-service lumbar strain in 1973, and after separation, he resumed his old job of truck driving, and resumed scuba diving without difficulty.  The Veteran indicated that it was not until nearly 10 years later, approximately in 1983, that he had new low back pain complaints, now with radicular features.  He was found to have incurred a L4-5 lumbar disk rupture, which required a diskectomy.  In the 1990's, he underwent a L4-5 laminectomy.  

The VA examiner stated that based on available evidence, to include the service treatment records and Medical Board proceedings, it was his opinion that the L3 vertebral compression fracture clearly and unmistakably existed prior to service.  The VA examiner opined that this condition was not aggravated beyond its natural course because by the Veteran's own testimony, the strain resolved, and he went about his usual business.  The Veteran claimed that his current L4-5 lumbar degenerative disc disease, now status post discectomy and laminectomy, is not related to the L3 compression fracture that existed prior to service but rather the lumbar strain event in 1973.  The VA examiner opined that the L4-L5 degenerative disc condition is not the result of the lumbar strain the Veteran incurred while in service.  The rationale was that medically, there was no causal relationship of lumbar degenerative disc disease to lumbar strain.  The features reported in the lumbar strain event are not suggestive of a L4-5 disk problem, and lacked any radicular features.  The L4-5 lumbar disc problem lacks any proximity to lumbar strain and it occurred about a decade later.

As noted, after a review of all the evidence of record, lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's L3 compression fracture pre-existed active service.  In making its finding, the Board relied on medical finding made in service including the x-ray examination showing an old compression fracture of L3 and no acute fractures, and the Medical Board findings, the veteran's own lay statements, and the February 2016 VA medical opinion.  

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's preexisting L3 compression fracture did not permanently increase in severity during service, that is, was not aggravated by service.  In making its finding, the Board again relied on medical finding made in service including the Medical Board findings, the February 2016 VA medical opinion, and the post service medical evidence.    

The Board notes that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

As noted, the service medical evidence does not show a permanent worsening of L3 compression fracture.  The Medical Board report found that the L3 compression fracture was not aggravated in active service.  The post service medical evidence does not show a worsening of the L3 compression fracture.  This medical evidence does not document any treatment of or complaints of the L3 compression fracture.  Further the February 2016 VA medical opinion indicates that there was no worsening of the L3 compression fracture due to the period of active service from November 1973 to January 1974.   

The Board finds that the service treatment records, the post-service treatment records, and the VA medical opinion dated in February 2016, when considered together, are clear and unmistakable evidence that demonstrates that the L3 compression fracture preexisted service and was not permanently aggravated by such service beyond the natural progression of the disease.  The presumption of soundness is rebutted by clear and unmistakable evidence that demonstrates that the L3 compression fracture preexisted service and was not aggravated by such service.  The Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service connection for the L3 compression fracture is denied. 

The weight of the competent and credible evidence establishes that the Veteran's current low back disability manifested by degenerative disc disease of L4-L5 first manifested many years after service separation and is not related to disease, injury or other event in active service including the diagnosis of low back strain in active service.  The Veteran had less than 90 days of active service.  Therefore the presumptive service connection provisions for certain chronic diseases under 38 C.F.R. § 3.307 and § 3.309 are not for application.  

The weight of the evidence shows that the current diagnosis of degenerative disc disease of the lumbar spine was not incurred and is not related to disease, injury or other event in active service.  The March 2012 VA examiner opined that the claimed low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran appears to have fractured his vertebrae prior to entering the military and this was not disclosed on his entrance exam.  He was medically discharged due to his back.  The VA examiner stated that the incident in the military does not appear to have resulted in a fracture of his back and he injured his back severely post military when stepping thru a palate.  

The February 2016 VA examiner opined that the current L4-L5 degenerative disk condition was not the result of the lumbar strain the Veteran incurred while in service.  The VA examiner provided a rationale for the medical opinion.  He noted that service treatment records show a diagnosis of low back strain without radicular features.  Imaging of lumbosacral spine was entirely negative, but for an incidental note of an old L3 compression fracture.  The Veteran reported that after the in-service lumbar strain in 1973, and after separation, he resumed his old job of truck driving, and resumed scuba diving without difficulty.  The Veteran indicated that it was not until nearly 10 years later, approximately in 1983, that he had new low back pain complaints, now with radicular features.  He was found to have incurred a L4-5 lumbar disk rupture, which required a diskectomy.  In the 1990's, he underwent a L4-5 laminectomy.  

The VA examiner stated that based on available evidence, to include the service treatment records and Medical Board proceedings, it was his opinion that the current L4-5 lumbar degenerative disc disease, now status post discectomy and laminectomy, is not related to the L3 compression fracture that existed prior to service and is not the result of the lumbar strain the Veteran incurred while in service.  The rationale was that medically, there was no causal relationship between lumbar degenerative disc disease and lumbar strain.  The features reported in the lumbar strain event are not suggestive of a L4-5 disk problem, and lacked any radicular features.  The L4-5 lumbar disc problem lacks any proximity to lumbar strain and it occurred about a decade later.  

The post service medical evidence supports the VA medical opinion.  The post-service medical evidence shows that degenerative disc disease of the lumbar spine was detected almost 10 years after active service.  A September 1996 x-ray exam showed severe narrowing of intervertebral disc space from L4 to S1 the associated sclerotic and hypertrophic changes.  There was moderate narrowing of the intervertebral disc space at the level of L2-3.  There was a laminectomy defect at the level of L5 on the 1eft.  There were no other significant findings.  A November 1998 x-ray report shows an impression of extensive degenerative hypertrophic and post surgical changes in the lower lumbar area.  There was evidence of a previous left hemilaminectomy at the level of L5.  There was a Schmorl' s node involving the body of L3.  

Department of Corrections medical records dated in April 2006 indicate that the Veteran sought medical treatment for extreme back pain after a fall.  An April 2006 x-ray exam indicates that there were fairly extensive degenerative disc disease at L4-5 and to a lesser degree at L3-4 and L5-S1.  Bony spurring was present.  It was noted that there may have been previous surgical intervention in the left posterior elements of L5.  The impression was no acute injury, no compression fracture, and degenerative changes in the lower lumbar spine.  Department of Corrections records dated in March 2007 indicate that the Veteran sought medical treatment for chronic back pain.  

The Veteran has made general assertions that his low back disability is related to active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); however, as to the specific issue in this case, an opinion as to the etiology and onset of degenerative disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis and degenerative disc disease and would involve objective clinical testing and analysis that the Veteran is not competent (meaning medically qualified) to perform.  The Board finds that the Veteran's lay statements are outweighed by the VA medical opinions.  The Veteran has not provided or identified any medical evidence to support his contentions of medical nexus. 

The weight of the evidence does not establish a current diagnosis of low back strain.  As noted, low back strain was diagnosed in active service.  However, the post service medical evidence including the VA examinations in 2012 and 2016 does not show a diagnosis of low back strain.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for low back strain cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The Board finds the weight of the competent and credible evidence shows the L3 compression fracture clearly and unmistakably existed prior to service and was not aggravated in active service beyond its natural progression of the disease; the current degenerative disc disease of the lumbar spine is not related to disease or injury or other event in active service; and there is not current diagnosis of low back strain.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disability, and the claim is denied.

The Veteran asserts that bilateral hip, left shoulder, and left foot drop disabilities are secondary to his back disability.  Service connection is not in effect for a low back disability or any disability.  Thus, service connection for bilateral hip, left shoulder, and left foot drop disabilities on a secondary basis pursuant to 38 C.F.R. § 3.310 is not warranted.  

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the claimed bilateral hip, left shoulder, and left foot drop disabilities did not manifest in service and are not otherwise related to disease, injury, or other event in active service.

The service treatment records do not document symptoms or diagnoses of bilateral hip, left shoulder, and left foot drop disabilities.  As discussed in detail above, the Veteran sought medical treatment in active service for low back pain; low back strain was diagnosed and an old compression fracture of the L3 was detected.  A neurological disability was not detected or diagnosed.  Neurologic exam at that time was normal.  The Veteran denied radicular symptoms.  The Veteran did not report any complaints pertinent to the hips, left shoulder or left foot and none were noted.  The Veteran separated from active service in January 1974.  

As noted above, the Veteran had less than 90 days of active service so the presumptive provisions pursuant to 38 C.F.R. § 3.307 and § 3.309 are not for application.    

The Board finds that the weight of the competent and credible evidence establishes that the claimed disabilities first manifested many years after active service and are not related to injury, illness, or other event in active service. 

Regarding the claimed bilateral hip disabilities, the March 2012 VA examination report indicates that the Veteran reported that he pulled his left hip when he stepped thru a palate after the military and fell backwards onto his buttocks.  He reported that his right hip just started hurting as well.  The diagnosis was "hip condition."  It was noted that a left hip X-ray exam for chronic pain in March 2007 was unremarkable.  The VA examiner opined that the claimed hip condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The VA examiner stated that the rationale was that the Veteran did not injure his hips in the military but when he stepped on a palate and fell on his buttocks.  Post service medical evidence confirm that x-ray exam of the left hip in March 2007 was unremarkable.  

Regarding the claimed left shoulder disability, the March 2012 VA examination report indicates that the Veteran reported that he "tweaked" his shoulder prior to the military.  He stated that he was handcuffed and his shoulder popped out of joint, stretching the nerve and causing his fingers to go numb.  The VA examiner indicated that the Veteran had no loss of function in the left upper extremity.  X-ray exam of the left shoulder and humerus in February 2011 was negative.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The VA examiner indicated that the rationale was that the Veteran did not injure his shoulder in the military.  

Post service medical records show treatment of a left shoulder disability decades after service separation.  Department of Corrections medical records dated in November 2010 indicate that the Veteran complained of left shoulder pain lasting 3 weeks.  Range of motion was impaired and there was tenderness.  It was noted that there was a history of shoulder dislocation.  In December 2010, the Veteran reported having a sore left triceps after forward pressing 30 pounds at the gym.  The assessment was muscle strain.  Department of Corrections medical records show that the Veteran sought medical treatment for pain in the left shoulder in February 2011.  Observation revealed no range of motion above 80 degrees.  The assessment was pain in the humerus and frozen shoulder.  A December 2011 x-ray exam of the left shoulder and humerus was negative.  A March 2011 entry indicates that the Veteran had pain in the left triceps and posterior deltoid.  Range of motion was only to 80 degrees at the left shoulder but there was no pain or crepitus at the glenoid acromioclavicular.  The assessment was inconsistent findings; frozen shoulder.  

Regarding the claimed left foot drop, the March 2012 VA examination report indicates that there is a diagnosis of left complete foot drop due to peroneal nerve paralysis.  The Veteran reported that in 1970's, after the military, he was a truck driver and stepped thru a palate and fractured his left ankle.  He also began having weakness in his left lower extremity.  His weakness progressed to a complete foot drop.  The VA examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition. The VA examiner indicated that the rationale was that the back injury that caused the foot drop is not from when the Veteran was in the military but after the military when he stepped thru the palate and further injured his back at the L4-L5-S1 level. 

Department of Corrections medical records indicate that the Veteran sustained a left ankle injury in 1973 when he displaced a left leg bone in the ankle area.  A March 2011 medical record from the Department of Corrections indicates that the Veteran had an ankle brace but was not wearing it.  

There is no competent medical evidence of record indicating that the claimed bilateral hip disability, left shoulder disability and left foot drop are related to injury or other event in active service, including the back complaints in service.    

The Veteran has made general assertions that his bilateral hip disability, left shoulder disability and left foot drop are related to active service.  The Veteran, as a lay person, is competent to provide opinions on some medical issues.  See Kahana; supra.  However, as to the specific issue in this case, an opinion as to the etiology and onset of these disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal and neurologic systems and would involve objective clinical testing and analysis that the Veteran is not competent (meaning medically qualified) to perform.  The Veteran has not provided or identified any medical evidence to support his contentions of medical nexus. 

The Board finds the weight of the competent and credible evidence shows that the bilateral hip disability, left shoulder disability, and left foot drop were not incurred in active service, first manifested many years after active service, are not related to active service, and are not proximately due to or aggravated by a service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the bilateral hip disability, left shoulder disability, and left foot drop on direct and secondary bases, and the claims are denied.


ORDER

Service connection for a lumbar spine disability to include degenerative disc disease, low back strain, and L3 compression fracture is denied. 

Service connection for a right hip disability is denied. 

Service connection for a left hip disability is denied. 

Service connection for a left shoulder disability is denied.

Service connection for a left foot drop is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


